DETAILED ACTION

RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 01/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of theclaims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the variousclaims was commonly owned at the time any inventions covered therein were made absent anyevidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point outthe inventor and invention dates of each claim that was not commonly owned at the time a laterinvention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c)and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1, 4, 10, 13, 19, 21, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Un (US 20130260781) and further in view of Harrington (US 2002/0080759), and further in view of Edge (US 2014/0235266) and further in view Melpignano (US 20050170851).
Referring to claim 1, Un discloses a method of determining a location of a mobile terminal (Par. 58, FIG. 6, step 606, “device location determiner”. abstract, “identifying a location of a mobile device (e.g., with user consent)”), comprising: 
obtaining a location of a first access point (AP) (FIG. 3 and 5, Par. 38, “determined based on the known location of the first AP”. Par. 27, 32, “AP ID may be used to identify the AP and the location of the identified AP”, “an AP ID may be used to identify the AP and the location of the identified AP, such as by performing a look up in one or more AP databases (e.g., linking AP IDs to respective AP locations). In this example, the one or more AP databases can comprise the known AP data 252”. Note that a location of an access point is obtained from an AP database); obtaining a signal receipt indication indicating that a second AP received a signal from the first AP or the first AP received a signal from the second AP (FIG. 1, 2, Par. 62, “the first AP RSS comprises an indication of signal strength for a signal transmitted from the first AP and received by the second AP”. Note that the signal transmitted form the first AP to the second AP is interpreted as the “signal receipt” because the signal includes a RSS indicator between the two APs and thus a distance between them and it serves the purpose of indicating that “second AP received a signal from the first AP, or the first AP received a signal from the second AP. Further note that the specification does not provide a description of the phrase “signal receipt”. Furthermore, based on a broad interpretation, the phrase: “signal receipt indication” is interpreted as “a signal that indicates”. Further, the claim does not mentioned what element performs the obtaining. Un discloses that “the first AP RSS comprises an indication of signal strength for a signal transmitted from the first AP and received by the second AP”. Therefore, the AP RSS servers as an indication that the second AP received the signal, which had to be measured for RSS),
signal strength for a signal transmitted from the first AP and received by the second AP”. Par. 29, “one embodiment, merely those RSSs that meet a desired RSS threshold (e.g., above a desired signal strength) may be selected for further processing”. Note that the location of a first AP is pulled out of the database, then a signal is transmitted between the first AP and the second AP. Based on the RSS (received signal strength) of the signal a distance is determined between the first AP and the second AP. This distance between the first AP and the second AP identifies a location of the second access point relative to the location of the first AP);
determining a location of the mobile terminal in communication with the second AP based on the determined location of the second AP (FIG. 2, 3 and Par. 20, 58, Claim 1, “As one example, the device location determination component 606 may compare the first grid score for the first grid-space with a second grid score for a second grid-space to determine the mobile device location 656.”).
Un is not relied on for disclosing the second AP has an unknown location.
In an analogous art, Harrington discloses the second AP has an unknown location (Par. 9, “at least three access point stations are used for determining the location of the mobile access point station”. Note that the location of the mobile access point has to be unknown prior to determining its location. Its location being unknown is the reason that the location calculation is performed to determine its location). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Un in the format claimed so that the AP location determination resources are used only in determining the location of the unknown access points.  Further, this is an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Un is not relied on for disclosing the second access points (AP) to be in a cluster with the first access point and the location of the second AP to be the location of the first AP.
 In an analogous art, Edge disclose the second access points (AP) to be in a cluster with the first access point and the location of the second AP to be the location of the first AP (FIG. 2C and Par. 47, lines 1-3, “a location server 240 may only send to a mobile device 100 a subset of all APs present in an indoor area together with the links between the APs”. Par. 47, lines 28-35, “linkages between access points 230 may be defined by including the access points 230 in a common set or group”, “In some embodiments, the APs in a linked database may all be on the same floor of a building or all in the same portion of a building”. Note that access points 230 in a common set or group is equivalent to access points in a common cluster since cluster and group are synonyms. Further, the APs are of the same groups are treated as APs of the same cluster, e.g., APs of same floor belong to a common cluster of APs that are located on that floor. Thus a second AP and a first AP located on the same floor would be in the common set or cluster by being on the same floor. Thus, APs of the same common set on the same floor of a building, reads on APs of the common cluster or common set to have a general location of the first floor. Accordingly, when a first AP is determined to be in a first floor location, a second AP of the same floor or cluster would also be determined to be on the same floor, which reads on the claim language). 
An advantage of determining an AP location based on nearby APs in the cluster is that a general location can still be determined even if the exact location is impossible, e.g., an AP in the center of the 10th floor of a 20 story building could still be determined based on other APs on the 10th floor near windows. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that locations of APs of the same group set  could be determined based on cluster location, for the purpose of providing a general location when exact location is not feasible  so that location-based services can still be performed.  Further, this is an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Un is not relied on for “determining that the mobile terminal is communicating via the second AP; and in response to determining that the mobile terminal is communicating via the second AP, activating a location-based service for the mobile terminal corresponding to the location of the second AP.
In an analogous art, Melpignano discloses determining that the mobile terminal is communicating via the second AP; and in response to determining that the mobile terminal is communicating via the second AP, activating a location-based service for the mobile terminal corresponding to the location of the second AP (Par. 30, “control means being adapted to provide to said mobile terminal one or more location based services, wherein said control means is adapted to activate location based services only on receipt of a predetermined message sent thereto from said mobile terminal though a said access point, to determine the location of said mobile terminal based on a network address of an access point through which said predetermined message was sent and to direct said location based services to said mobile terminal through said access point”.  Note that the location-based service are activated after determining that the mobile station communicates with access point. Further note that access point that the mobile station sends message to is equivalent to the second access point).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that location based services are activated only upon detection of the mobile device in the vicinity of the access point, so that location-based services are not transmitted all the time unnecessarily and thereby preventing using transmitting resources efficiently.  Further, this is an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
	Referring to claim 4, the combination of Un/Harrington/Edge/Melpignano discloses the method of claim 1, further comprising, receiving from a plurality of APs, a corresponding plurality of  signal receipt first AP RSS comprises an indication of signal strength for a signal transmitted from the first AP and received by the second AP”. Note that in Par. 62 it is described how a distance between first AP and second AP is determined, and based on the distance a location of an AP is determined. In FIG. 5, it is described how distances among plurality of access points are determined, thus, their grid location. Thus, a corresponding plurality of  signal receipt indications (equivalent to RSS) of the second AP, and determining the location of the second AP based on the plurality of  signal receipt indications would be received in the same manner that a single RSS is received for location and distance termination).
Referring to claim 10, Un discloses a system for determining a location of a mobile terminal (FIG. 3-7 Par. 58, FIG. 6, step 606, “device location determiner”. abstract, “identifying a location of a mobile device (e.g., with user consent)”), comprising:
hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: obtaining a location of a first access point (AP) (FIG. 3 and 5, Par. 38, “determined based on the known location of the first AP”. Par. 27, 32, “AP ID may be used to identify the AP and the location of the identified AP”, “an AP ID may be used to identify the AP and the location of the identified AP, such as by performing a look up in one or more AP databases (e.g., linking AP IDs to respective AP locations). In this example, the one or more AP databases can comprise the known AP data 252”. Note that a location of an access point is obtained from an AP database),  obtaining a  signal receipt indication indicating that a second AP received a signal from the first AP or the first AP received a signal from the second AP (FIG. 1, 2, Par. 62, “the first AP RSS comprises an indication of signal strength for a signal transmitted from the first AP and received by the second AP”. Note that the signal transmitted form the first AP to the second AP is interpreted as the “signal receipt” because the signal includes a RSS indicator between the two APs and thus a distance between them and it serves the purpose of indicating that “second AP received a signal from the first AP, or the first AP received a signal from the second AP. Further note that the specification does not provide a description of the phrase “signal receipt”. Furthermore, based on a broad interpretation, the phrase: “signal receipt indication” is interpreted as “a signal that indicates”. Further, the claim does not mentioned what element performs the obtaining. Un discloses that “the first AP RSS comprises an indication of signal strength for a signal transmitted from the first AP and received by the second AP”. Therefore, the AP RSS servers as an indication that the second AP received the signal, which had to be measured for RSS), determining a location of the second AP based on the signal receipt indication corresponding to a signal strength threshold and the location of the first AP (FIG. 3-6, Par. 62, “determining an expected AP distance between a first AP and a second AP using a first AP RSS, where the first AP RSS comprises an indication of signal strength for a signal transmitted from the first AP and received by the second AP”. Par. 29, “one embodiment, merely those RSSs that meet a desired RSS threshold (e.g., above a desired signal strength) may be selected for further processing”. Note that the location of a first AP is pulled out of the database, then a signal is transmitted between the first AP and the second AP. Based on the RSS (received signal strength) of the signal a distance is determined between the first AP and the second AP. This distance between the first AP and the second AP identifies a location of the second access point relative to the location of the first AP); determining a location of the mobile terminal in communication with the second AP based on the determined location of the second AP (FIG. 2, 3 and Par. 20, 58, Claim 1, “As one example, the device location determination component 606 may compare the first grid score for the first grid-space with a second grid score for a second grid-space to determine the mobile device location 656.”).
Un is not relied on for disclosing the second AP has an unknown location.
Harrington discloses the second AP has an unknown location (Par. 9, “at least three access point stations are used for determining the location of the mobile access point station”. Note that the location of the mobile access point has to be unknown prior to determining its location. Its location being unknown is the reason that the location calculation is performed to determine its location). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Un in the format claimed so that the AP location determination resources are used only in determining the location of the unknown access points.  Further, this is an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Un is not relied on for disclosing the second access points (AP) to be in a cluster with the first access point and the location of the second AP to be the location of the first AP.
 In an analogous art, Edge disclose the second access points (AP) to be in a cluster with the first access point and the location of the second AP to be the location of the first AP (FIG. 2C and Par. 47, lines 1-3, “a location server 240 may only send to a mobile device 100 a subset of all APs present in an indoor area together with the links between the APs”. Par. 47, lines 28-35, “linkages between access points 230 may be defined by including the access points 230 in a common set or group”, “In some embodiments, the APs in a linked database may all be on the same floor of a building or all in the same portion of a building”. Note that access points 230 in a common set or group is equivalent to access points in a common cluster since cluster and group are synonyms. Further, the APs are of the same groups are treated as APs of the same cluster, e.g., APs of same floor belong to a common cluster of APs that are located on that floor. Thus a second AP and a first AP located on the same floor would be in the common set or cluster by being on the same floor. Thus, APs of the same common set on the same floor of a building, reads on APs of the common cluster or common set to have a general location of the first floor. Accordingly, when a first AP is determined to be in a first floor location, a second AP of the same floor or cluster would also be determined to be on the same floor, which reads on the claim language). 
An advantage of determining an AP location based on nearby APs in the cluster is that a general location can still be determined even if the exact location is impossible, e.g., an AP in the center of the 10th floor of a 20 story building could still be determined based on other APs on the 10th floor near windows. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that locations of APs of the same group set  could be determined based on cluster location, for the purpose of providing a general location when exact location is not feasible  so that location-based services can still be performed.  Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Un is not relied on for “determining that the mobile terminal is communicating via the second AP; and in response to determining that the mobile terminal is communicating via the second AP, activating a location-based service for the mobile terminal corresponding to the location of the second AP.
In an analogous art, Melpignano discloses determining that the mobile terminal is communicating via the second AP; and in response to determining that the mobile terminal is communicating via the second AP, activating a location-based service for the mobile terminal corresponding to the location of the second AP (Par. 30, “control means being adapted to provide to said mobile terminal one or more location based services, wherein said control means is adapted to activate location based services only on receipt of a predetermined message sent thereto from said mobile terminal though a said access point, to determine the location of said mobile terminal based on a network address of an access point through which said predetermined message was sent and to direct said location based services to said mobile terminal through said access point”.  Note that the location-based service are activated after determining that the mobile station communicates with access point. Further note that access point that the mobile station sends message to is equivalent to the second access point).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that location based services are activated only upon detection of the mobile device in the vicinity of the access point, so that location-based services are not transmitted all the time unnecessarily and thereby preventing using transmitting resources efficiently.  Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
	Dependent claim 13 recite features analogous to the features of claim 4, thus, it is rejected for the same reasons as set forth above.
	Claim 19 recites features analogous to the features of claims 10, with the exception that claim 19 is  hardware memory while claim 10 is a system claim that also includes this memory. Specifically, claim 10 includes the same hardware processing circuitry (line 2-4 of claim 10).  Further, such hardware memory  and instructions are disclosed in Un (see FIG. 3-7 Par. 58, FIG. 6, step 606, “device location determiner”. abstract, “identifying a location of a mobile device (e.g., with user consent)”. Hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: obtaining a location of a first access point (AP), receiving a  signal receipt indication indicating that a second AP received a signal from the first AP or the first AP received a signal from the second AP (FIG. 7, 9, FIG. 3 and 5, Par. 38, note that both the Access Point and the device include processor and other hardware in order to perform the complex operations of figure 1, 3, 4). Thus, it is rejected for the same reasons as set forth above.
Referring to claims 21, the combination of Un/Harrington/Edge/Melpignano discloses the method of claims 1, wherein the location-based service includes at least one of an emergency call, a text message marked for emergency use, a navigation service, or a map location. (Un, Par. 1, Par. 1, lines 1-5, “a mapping application running on a user's mobile device (e.g., smartphone) may allow the user to identify their approximate location on a map displayed on the mobile device. Further, points of interest, retails establishments, entertainment venues, and more, can be indicated on such a map”. Note that the claim has alternative language, thus, based on a broad interpretation, only one of the alternatives is required to be disclosed by prior art, in this case, the map location service)
Referring to claim 22, the combination of Un/Harrington/Edge/Melpignano discloses the system of claim 10, wherein the location-based service includes at least one of an emergency call, a text message marked for emergency use, a navigation service, or a map location (Un, Par. 1, Par. 1, lines 1-5, “a mapping application running on a user's mobile device (e.g., smartphone) may allow the user to identify their approximate location on a map displayed on the mobile device. Further, points of interest, retails establishments, entertainment venues, and more, can be indicated on such a map”. Note that the claim has alternative language, thus, based on a broad interpretation, only one of the alternatives is required to be disclosed by prior art, in this case, the map location service).
Referring to claim 23, the combination of Un/Harrington/Edge/Melpignano discloses the hardware memory of claim 19, wherein the location-based service includes at least one of an emergency call, a text message marked for emergency use, a navigation service, or a map location (Un, Par. 1, Par. 1, lines 1-5, “a mapping application running on a user's mobile device (e.g., smartphone) may allow the user to identify their approximate location on a map displayed on the mobile device. Further, points of interest, retails establishments, entertainment venues, and more, can be indicated on such a map”. Note that the claim has alternative language, thus, based on a broad interpretation, only one of the alternatives is required to be disclosed by prior art, in this case, the map location service).
Claims 5, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Un (US 20130260781) and further in view of Harrington (US 2002/0080759), and further in view of Edge (US 2014/0235266) and and further in view of Smith (US 20170026850) and further in view of Le Bourgeois (US 20200216025).
Referring to claims 5 and 14, the combination of Un/Harrington/Edge/Melpignano discloses the method  and system  of claims 4 and 13, wherein the corresponding plurality of signal receipt indications of the second AP comprise signal strength values of AP signals received by the plurality of Aps (Un, FIG. 5 and 3, Par. 29, 30, 60 and 62, “first AP RSS comprises an indication of signal strength for a signal transmitted from the first AP and received by the second AP”. Note that a plurality of RSS of APs can be obtained and determining the locations based on the plurality of signal receipt indications would be received in the same manner that a single RSS is received for location and distance termination).
	The combination of Un/Harrington/Edge/Melpignano is not relied on for the determination of the location  of the second AP includes using trilateration to determine the location of the second AP.	
In an analogous art, Smith discloses the determination of the location  of the second AP includes using trilateration to determine the location of the second AP (Par. 24, “server device 160 can perform a trilateration calculation to estimate the location of access point 140”. Note that). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the well-known triangulation technique is used for location determining, for the purpose of using well-known techniques and applying trilateration when other techniques are not feasible.
The combination of Un/Harrington/Edge/Melpignano/Smith is not relied on for trilateration being based on signal strength values.
In an analogous art, Le Bourgeois discloses trilateration being based on signal strength values (Par. 55, “using trilateration based on received signal strengths”).
Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 6, 7, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Un (US 20130260781) and further in view of Harrington (US 2002/0080759), and further in view of Edge (US 2014/0235266) and further in view Melpignano (US 20050170851), and further in view of Navarro (US 20150131468).
Referring to claim 6 and 15 the combination of Un/Harrington/Edge/Melpignano discloses the method of claim 4 and 13 further comprising: receiving, from each of the plurality of APs, respective signal receipt indications of multiple access points (Un, FIG. 5 and 3, Par. 29, 30, 60 and 62, “first AP RSS comprises an indication of signal strength for a signal transmitted from the first AP and received by the second AP”. Note that in Par. 62 it is described how a distance between first AP and second AP is determined, and based on the distance a location of an AP is determined. In FIG. 5, it is described how distances among plurality of access points are determined, thus, their grid location. Thus, a corresponding plurality of  signal receipt indications (equivalent to RSS) of the second AP, and determining the location of the second AP based on the plurality of  signal receipt indications would be received in the same manner that a single RSS is received for location and distance termination).
Un is not relied on for “clustering the plurality of APs into at least two clusters based on the  respective signal receipt indications, wherein the determination of the location of the second AP is based on the clustering”.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the access points of the same vicinity are clustered so that the location of the device is determined based on the access points that within the cluster, or alternatively based on access points that are within proximity of each other. Further, this is an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 7 and 16, the combination of Un/Harrington/Edge/Melpignano/Navarro discloses the method and system of claims 6 and 15, further comprising identifying pairs of APs identifying each other, wherein the clustering is based on the pairs of APs (Navarro, Par. 44, “access points that are mutually visible will be grouped in an access point neighborhood or sub-cluster. By visible, it is meant, "Its WiFi signal is strong enough to be usable"”.” pairs of access points whose connections will result in poor performance”. Note that access points are put in group sets or clusters based on signal strength. One skilled in the art would recognize that clusters of APs could be in pairs or threes or more).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the access point pairs be formed as cluster pairs so that they share mutual benefits and their locations can be determined based on each other. Further, for the purpose of locating Access points efficiently based on determined locations of other access points. Further, this is an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Un (US 20130260781) and further in view of Harrington (US 2002/0080759), and further in view of Edge (US 2014/0235266) and further in view Melpignano (US 20050170851), and further in view of Basavapatna (US 20130097710).
Referring to claims 8 and 17, the combination of Un/Harrington/Edge/Melpignano discloses the method and system of claims 1 and 10. 
Un is not relied on for the location of the first AP is obtained via input received by a user interface.
Basavapatna discloses location of the first AP is obtained via input received by a user interface (Par. 61, “user interface identifying the available wireless access points in a location”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the location of an AP is obtained via user face for display, so that a user can visually see and determine the access points available in his proximmity.
Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Un (US 20130260781) and further in view of Harrington (US 2002/0080759), further in view of Edge (US 2014/0235266) and further in view Melpignano (US 20050170851) and further in view of well-known prior art (MPEP 2144.03).
Referring to claims 9 and 18, the combination of Un/Harrington/Edge/Melpignano discloses the method and system of claims 1 and 10, but not relied on for transmitting a message indicating the location of the second AP to an advertising network 
Examiner takes official notice of the fact that transmitting a message indicating the location of the second AP to an advertising network is well-known in the art, e.g., any device can transmit any message to any device for any purpose.
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that a location of the AP would be transmitted 
Response to Arguments
Applicant’s arguments submitted 1/14/2021 have been fully considered but are moot in view of new grounds of rejection. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).